       Case 2:20-cv-00755-JAT Document 85 Filed 01/13/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark E Stuart, et al.,                               No. CV-20-00755-PHX-JAT
10                  Plaintiffs,                           ORDER
11   v.
12   City of Scottsdale, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiffs’ request to exceed page limitations in their
16   response to Defendants’ motion for summary judgment (Doc. 82). For the following
17   reasons, the Court will grant Plaintiffs’ request.
18          On October 7, 2020, the Court held a Rule 16 scheduling conference for the instant
19   case. (Doc. 48). At that conference, the Court set November 27, 2020 as the deadline for
20   Defendants to file any qualified immunity motions. (Doc. 49). Defendants filed the
21   currently pending motion for summary judgment on qualified immunity on November 25,
22   2020. (Doc. 64). On December 7, 2020, Plaintiffs requested an extension of time to January
23   11, 2021, to respond to Defendants’ motion for summary judgment. (Doc. 68). The Court
24   granted this request. (Doc. 69). On December 22, 2020, Plaintiffs filed a motion pursuant
25   to Federal Rule of Civil Procedure 56(d) seeking an additional 90 days to respond to
26   Defendants’ motion for summary judgment. (Doc. 74). The Court denied this request
27   noting that it was Plaintiffs who requested the current deadline. (Doc. 81). On January 11,
28   2021, the day of the deadline, Plaintiffs filed their motion for leave to file excess pages and
       Case 2:20-cv-00755-JAT Document 85 Filed 01/13/21 Page 2 of 3



 1   a proposed response to Defendants’ motion for summary judgment that exceeded the page
 2   limits established by Local Rule 7.2(e). (Docs. 82, 83).
 3          Local Rule 7.2(e) dictates that “[u]nless otherwise permitted by the Court” a
 4   response to summary judgment “may not exceed seventeen (17) pages, exclusive of
 5   attachments and any required statement of facts.” LRCiv 7.2(e)(1). Plaintiffs’ proposed
 6   response is thirty-eight (38) pages long, more than double the page limit established by
 7   Local Rule 7.2(e). (See Doc. 83). The Court additionally notes that Plaintiffs submitted
 8   their non-compliant proposed response on the day of the filing deadline. Meaning that, if
 9   the Court chose not to grant the filing of additional pages, Plaintiffs would be unable to
10   meet the deadline. This, along with Plaintiffs’ other actions in this case, suggest Plaintiffs
11   are engaging in gamesmanship to win another extension from the Court. (See Doc. 81 at
12   3). They will not receive such an extension.
13          “District Courts have broad discretion in interpreting and applying their local rules.”
14   Simmons v. Navajo County, 609 F.3d 1011, 1017 (9th Cir. 2010). While Plaintiffs’ response
15   violates Local Rule 7.2(e), the Court has discretion to accept the response, despite its
16   violation of local rules. See Andrich v. Navient Sols. Inc., No. CV-18-02766-PHX-SMB,
17   2020 WL 1515664, at *3 (D. Ariz. Mar. 30, 2020). Plaintiffs argue that the additional pages
18   are necessary to respond to Defendants’ motion for summary judgment because of the
19   numerous grounds upon which summary judgment is sought and the multiple legal
20   standards that must be examined. (See Doc. 82 at 2). The Court agrees that, because of the
21   complexity and number of legal issues in this case, exceeding the seventeen-page limit is
22   warranted here. See Campbell v. Fernando-Sholes, No. CV-05-0880PHXSMM, 2009 WL
23   151200, at *2 (D. Ariz. Jan. 21, 2009) (granting request to exceed the page limit in light of
24   the complexities of the case). Thus, the Court will grant Plaintiffs’ request to exceed the
25   page limit here but warns that similar requests for extensions in the future will be met with
26   disfavor. If Plaintiffs require an extension in the future, they should request such an
27   extension well ahead of any applicable deadline.
28          Accordingly,


                                                 -2-
       Case 2:20-cv-00755-JAT Document 85 Filed 01/13/21 Page 3 of 3



 1         IT IS ORDERED that Plaintiffs request to exceed page limitations (Doc. 82) is
 2   GRANTED.
 3         IT IS FURTHER ORDERED directing the Clerk’s Office to file Plaintiffs’
 4   response to Defendants’ motion for summary judgment (lodged at Doc. 83).
 5         IT IS FURTHER ORDERED that Defendants’ reply to Plaintiffs’ response is due
 6   by January 28, 2021.
 7         Dated this 13th day of January, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
